900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome SAMPSON, Plaintiff-Appellant,v.THE UNITED STATES DEPARTMENT OF LABOR;  William J. Haltigun,Regional Administrator, The United States Department oflabor;  J. Randall Evans, Secretary, Maryland Department ofEconomic and Employment Development, Defendants-Appellees.
No. 89-1811.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 21, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A 89-510-R)
Jerome Sampson, appellant pro se.
Larry David Adams, Assistant United States Attorney, Baltimore, Md.;    Maher H. Hanania, United States Department of Labor, Washington, D.C., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jerome Sampson appeals from the district court's order dismissing his claims under the Federal Tort Claims Act and the Maryland Tort Claims Act for failure to properly exhaust administrative remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sampson v. Department of Labor, C/A No. 89-510-R (D.Md. Aug. 4, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED